        Case 2:18-cr-00158-MMD-VCF Document 48
                                            47 Filed 05/26/20
                                                     05/22/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     AMY B. CLEARY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Amy_Cleary@fd.org
 6   Counsel for Petitioner Julio Abundis
 7
                         UNITED STATES DISTRICT COURT
 8
                                 DISTRICT OF NEVADA
 9
10   United States of America,                   Case No. 2:18-cr-00158-MMD-VCF
11                Respondent-Plaintiff,
12                                               Joint Stipulation to Continue
           v.                                    Briefing Deadlines (Second
13   Julio Abundis,                              Request)
14
                  Petitioner-Defendant.
15
16         It is hereby stipulated and agreed, by and between Nicholas A. Trutanich,
17   United States Attorney, and Elizabeth O. White, Assistant United States
18   Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Amy B. Cleary, Assistant Federal Public Defender,
20   counsel for Petitioner Julio Abundis, that the previously ordered deadline for
21   Petitioner’s Reply in Support of his Motion to Vacate brought under 28 U.S.C. §
22   2255, be rescheduled.
23         The parties further stipulate and agree Mr. Abundis shall have to and
24   including June 11, 2020, within which to file the Petitioner’s Reply in Support of
25   his Motion to Vacate.
26
           Case 2:18-cr-00158-MMD-VCF Document 48
                                               47 Filed 05/26/20
                                                        05/22/20 Page 2 of 4




 1            This Stipulation is entered into for the following reasons:
 2            1.    At the government’s request, counsel for Mr. Abundis stipulated to
 3   extending the government’s filing of its Response in this matter until
 4   May 26, 2020. ECF No. 44. This stipulation also extended the due date for filing
 5   Mr. Abundis’ Reply until June 9, 2020. ECF No. 44.
 6            2.    This Court granted the parties’ stipulation. ECF No. 45.
 7            3.    Anticipating Mr. Abundis’s Reply would be due on June 9, 2020, his
 8   counsel scheduled accordingly.
 9            4.    On May 21, 2020, the government filed its Response. ECF No. 46.
10            5.    When the government filed its Response, it triggered a change to
11   Mr. Abundis’ Reply due date from June 9, 2020, to May 28, 2020, on CM/ECF.
12   See ECF No. 46 (noting “Replies due by 5/28/2020”).
13            6.    Mr. Abundis’s lead counsel has oral argument scheduled before the
14   Ninth Circuit Court of Appeals on May 29, 2020, in United States v. Bundy,
15   Ninth Circuit Case No. 18-10287, requiring extensive preparation. Mr. Abundis’s
16   counsel thus requires additional time to adequately prepare the Reply supporting
17   the pending Motion to Vacate.
18            8.    The parties agree to the continuance of the Reply deadline set forth
19   herein.
20   ///
21   ///
22
23
24
25
26




                                                2
       Case 2:18-cr-00158-MMD-VCF Document 48
                                           47 Filed 05/26/20
                                                    05/22/20 Page 3 of 4




 1        9.    This is the second stipulation to continue the briefing schedule.
 2   Dated: May 22, 2020.
 3   RENE L. VALLADARES                         NICHOLAS A. TRUTANICH
 4   Federal Public Defender                    United States Attorney

 5
     By: /s/ Amy B. Cleary                      By: /s/ Elizabeth O. White
 6   AMY B. CLEARY                              ELIZABETH O. WHITE
     Assistant Federal Public Defender          Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                            3
        Case 2:18-cr-00158-MMD-VCF Document 48
                                            47 Filed 05/26/20
                                                     05/22/20 Page 4 of 4




 1                          UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA
 3
     United States of America,                      Case No. 2:18-cr-00158-MMD-VCF
 4
                     Respondent-Plaintiff,                  (Proposed)
 5
           v.                                       Findings of Fact and Order
 6
     Julio Abundis,
 7
 8                   Petitioner-Defendant.

 9
                                        FINDINGS OF FACT
10
11         Based on the pending Stipulation of counsel, and good cause appearing
12   therefore, the Court finds that:
13         1.        Counsel for the Petitioner needs additional time to adequately
14   prepare his Reply in support of his pending Motion to Vacate brought under 28
15   U.S.C. § 2255.
16         2.        The parties agree to the continuance of the Reply brief deadline set
17   forth herein.
18         3.        This is the second stipulation to continue the supplemental briefing
19   deadlines.
20
           IT IS THEREFORE ORDERED Petitioner’s Reply in support of his Motion
21
     to Vacate (ECF No. 42) is due on or before June 11, 2020.
22
23
     DATED this 26th day of May 2020.
24
                                               ____________________________________
25
                                               MIRANDA M. DU
26                                             UNITED STATES DISTRICT JUDGE




                                                4
